December 18,2015
                                                              FILED
Court of Appeals                                  IN THE 13TH COURT OF APPEALS1
                                                             EDINBURG
Thirteenth District of Texas
100 E. Cano, 5th Floor                                    DEC 21 2015
Edinburg, Texas 78539
                                                    DORIAN        IREZ, CLERK
Attention:    Dorian E. Ramirez, Clerk            BY


RE:    Cause No. 13-15-00559-CV
       Tr. Ct No. CVO1590
       Style: John Sholtis v. Jesse Rodriguez and Irma Rodriguez

Dear Ms. Ramirez:


As you requested, in response to your letter to me dated December 10,2015,1 am
enclosing the $10.00 tiling fee for Appellant's motion for extension of time to perfect
appeal in the above referenced cause.

Respectfully submitted
Without prejudice
Propria persona



     Sholtis
101 Forrest Road
Whitsitt, Texas 78075
Cell Number: 830-480-2372

End.




                                                                RECEIVED
                                                                 DK 212015
                                                             mHOCHjRTOF APPEAls